DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 02/08/2022 after final rejection on 11/12/2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission has been entered.
Claims 1-20 are now pending in this application.  Claims 1-15, as currently amended, are presented for examination.  Claims 16-20 are new. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Maki et al. (US Publication 2016/0150656).
In re Claim 15, Maki discloses a display apparatus comprising: a display 405 that displays an image on a display surface; a back chassis 480 disposed on a side, of the display, opposite to the display surface, and 3Application No.: 16/956,133Docket No.: SATURN 3.3F-3404 a sealing body 460 or 481 disposed between the display and the back chassis; a heat radiation plate 421 between the display and the back chassis; and an outer frame 430 that covers the display and the back chassis from an outer periphery side, wherein the display and back chassis are in contact with a resin material (frame 430 may be plastic, Maki, paragraph 0067), the resin portion is brought into close contact with an outer peripheral 
Maki does not explicitly disclose how the resin material is formed or the resin material once being in fluid form.  However, this claim limitation is not given full patentable weight as it is related to the method of forming the outer frame.  In an apparatus claim it is only the resultant structure that may be patentable.  A prior art structure that is the same as applicant's structure, but formed from a different process, may be used to reject applicant's apparatus claim.  See In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product claimed and not of the recited process steps which must be established. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). It should also be noted that a “[p]roduct-by process claim, although reciting subject matter of the claim in terms of how it is made, is still a product claim; it is the patentability of the product claimed and not the recited process steps that must be established, in spite of the fact that the claim may recite only process limitations.”  In re Hirao and Sato, 190 USPQ 15 (Fed. Cir. 1976).  In the instant application, being that Maki discloses a tight-fitting outer frame 430 (See Maki, Figures 5 and 6, for example), made from plastic (paragraph 0067), the structure disclosed is capable of being formed by the process claimed.  In other words, whatever structural characteristics that may be associated with the process claimed are also present in the outer frame 430 of Maki.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 7-11 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maki et al. (US Publication 2016/0150656) in view of Bookbinder et al. (US Publication 2010/0285260).
In re Claim 1, Maki discloses a display apparatus comprising: a display 405 that displays an image on a display surface; a back chassis 480 disposed on a side, of the display, opposite to the display surface; a sealing body 460 or 481 disposed between the display and the back chassis; and an outer frame 430 that is provided as a resin portion at least partly including a resin material (paragraph 0067), and covers the display and the back chassis from an outer periphery side, wherein an inner peripheral surface of the resin portion is brought into close contact with an outer peripheral surface of the display and an outer peripheral surface of the back chassis (Figures 4-6).  
Maki does not explicitly disclose how the outer frame is formed. However, Bookbinder discloses an outer frame 104 that covers a display 106 and a back cover 300 from an outer periphery side, wherein the outer frame is formed by a process comprising contacting the display with a resin material 211 while the resin material is in a fluid form and allowing the resin material in the fluid form to solidify to form a resin portion such that an inner peripheral surface of the resin portion is brought into close contact with an outer peripheral surface of the display 106 and back chassis 300.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the effective filing date of applicant’s 
In re Claim 2, Maki discloses wherein the sealing body 460 or 481 is formed in a frame shape, and the sealing body seals a space between the display and the back chassis.  
	In re Claim 3, Maki discloses wherein an outer peripheral surface of the outer frame 430 is56SP371323 formed in a curved surface shape projecting outward.  See Maki, Figures 5 and 6. 
In re Claim 7, Maki discloses wherein the outer frame is provided with an integrally- formed portion (i.e. a combination of the elements disclosed in paragraph 0067) including a material different in composition or kind from the resin portion.  
In re Claim 8, Maki discloses wherein rigidity of the integrally-formed portion is made higher than rigidity of the resin portion (paragraph 0067 discloses different materials that have different rigidity).  
In re Claim 9, Bookbinder discloses wherein an insert member (See Figures 7A, 7B) having the integrally-formed portion is provided, and a continuous portion that is continuous to the integrally-formed portion and is positioned between the display 106 and the back chassis 300 is provided in the insert member.
In re Claim 10, Bookbinder discloses wherein the continuous portion is fixed to the back chassis 300.  See Bookbinder, Figures 7A-7B.
In re Claim 11, Bookbinder discloses wherein the continuous portion is used as the sealing body. See Bookbinder, Figures 7A-7B.

Maki does not explicitly disclose how the resin material is formed or the resin material once being in fluid form.  Alternatively to the 102 rejection to Claim 15 above, should the process limitations of Claim 15 be given patentable weight or should it be deemed whatever structural characteristics the claimed process might impute into the apparatus claim not be disclosed by Maki, it still would have been obvious at a time just before the effective filing date to have incorporated a resin material as claimed with the display apparatus of Maki. For example, Bookbinder discloses an outer frame 104 that covers a display 106 and a back cover 300 from an outer periphery side, wherein the outer frame is formed by a process comprising contacting the display with a resin material 211 while the resin material is in a fluid form and allowing the resin material in the fluid form to solidify to form a resin portion such that an inner peripheral surface of the resin portion is brought into close contact with an outer peripheral surface of the display 106 and back chassis 300.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the effective filing date of 
In re Claim 16, Maki discloses wherein the sealing body 460 or 481 is formed in a frame shape, and the sealing body seals a space between the display 405 and the back chassis 480.
In re Claim 17, Maki discloses wherein an outer peripheral surface of the outer frame 430 is formed in a curved surface shape projecting outward.  See Maki, Figures 5 and 6.

Claims 4-6, 12-14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maki et al. (US Publication 2016/0150656), Bookbinder et al. (US Publication 2010/0285260) and further in view of Powell et al. (US Publication 2018/0113241).
In re Claims 4 and 14, Maki discloses the limitations as noted above, but does not explicitly disclose a transparent outer frame.  However, Powell discloses a transparent outer frame 42.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the filing date to have provided a transparent outer frame, like that disclosed in Powell, with the apparatus as otherwise disclosed in Maki so as to provide a means for projecting an image/information to a user through the outer frame.  
In re Claim 5, Maki discloses the limitations as noted above, but does not explicitly disclose wherein the outer frame is used as a light-guiding body.  However, Powell discloses a transparent outer frame 42 that is used as a light-guiding body.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the filing 
In re Claim 6, Powell also discloses wherein the outer frame 42 is formed with a reflection surface (See Figure 3 and associated description) that internally reflects light.  
In re Claims 12, 13, 19 and 20, Maki as modified by Bookbinder discloses the limitations as noted above, but does not explicitly disclose wherein the continuous portion transmits light.  However, Powell discloses a reflection surface that reflects and guides light in a continuous portion 42.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the filing date to have provided a continuous portion, like that disclosed in Powell, with the apparatus as otherwise disclosed in Maki and Bookbinder so as to provide a means for projecting an image/information to a user through the outer frame.  
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maki et al. (US Publication 2016/0150656), Bookbinder et al. (US Publication 2010/0285260) and further in view of Kimura et al. (US Publication 2019/0225842).
In re Claim 18, Maki in view of Bookbinder discloses the limitations as noted above, but do not explicitly disclose a scattering prevention film.  However, providing such is not new.  For example, Kimura discloses a scattering prevention film (paragraph 0154).  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the effective filing date of the application to have provided a scattering prevention film, like that disclosed in Kimura, in the apparatus as otherwise disclosed in Maki as modified by Bookbinder, to improve the optical characteristics of the device. Kimura, paragraph 0002.  
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because of the new grounds of rejection above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841